WELLS, Judge.
We decide two issues. First, that Chairman Stephenson was without statutory authority to suspend plaintiffs compensation payments for plaintiffs failure to sign the Industrial Commission Form 21, and therefore the Commission’s conclusion that plaintiff was not entitled to compensation for that reason was in error. Second, plaintiff was not entitled to compensation during the period of time he refused to submit to the examinations requested by defendants’ physician Dr. Caughran.
We are unable to find any provision in Chapter 97 of the General Statutes of North Carolina, the Workers’ Compensation Act, which would allow the Chairman of the Commission, or the Full Commission to suspend compensation to which a worker would otherwise be entitled for the worker’s failure to sign an Industrial Commission Form 21.
On the other hand, the provisions of N.C. Gen. Stat. § 97-27 (a), in pertinent part, are quite explicit as to the requirement for a *435claimant for compensation to submit to an examination by a physician designated by his employer. We quote:
After an injury, and so long as he claims compensation, the employee, if so requested by his employer or ordered by the Industrial Commission, shall . . . submit himself to examination, at reasonable times and places, by a duly qualified physician or surgeon designated and paid by the employer or the Industrial Commission. ... If the employee refuses to submit himself to or in any way obstructs such examination requested by and provided for by the employer, his right to compensation and his right to take or prosecute any proceedings under this Article shall be suspended until such refusal or objection ceases, and no compensation shall at any time be payable for the period of obstruction, unless in the opinion of the Industrial Commission the circumstances justify the refusal or obstruction. . . .
We hold that the statute required that plaintiff undergo the diagnostic tests requested by Dr. Caughran, or, in the alternative, request the Commission to find such test to be not reasonable, in which case the Commission would be required to decide the matter. Plaintiff did neither, but simply unilaterally refused the tests. Plaintiff was therefore not entitled to compensation for the period 27 August 1981, when he refused the tests, until 15 March 1982, when he submitted to further examination by Dr. Caughran.
In summary, plaintiff was erroneously denied compensation between 15 March 1982 and 1 April 1982, but received compensation to which he was not entitled between 27 August 1981 and 18 November 1981. Under these circumstances, plaintiff has not been prejudiced by the Commission’s order, and it is therefore
Affirmed.
Judge Arnold concurs.
Judge Phillips dissents.